ON APPLICATION FOR REHEARING..
In this case defendant plead in its answer “that if plaintiff is unable to work at this time it is due to an entirely different cause. That before the time of the injury *692complained of plaintiff was suffering from a very bad case of blood poisoning which incapacitated him for work”.
On the trial Doctor Hamner testified that he had examined a specimen of blood labelled “Joe Hays” and applying the Wasserman test it showed syphilis. Other'doctors testified that, from this report and plaintiff’s condition as shown by ex-ray pictures and otherwise, syphilis caused his condition.
The District Judge gave judgment against the plaintiff, after which his attorney moved for a new trial, asking that a commission of doctors, without interest and not connected in any wise with defendant, be appointed to examine the plaintiff and report their findings. The record does not show what action, if any, was taken on this motion, but we presume it was overruled.
In this court plaintiff’s counsel earnestly contends that plaintiff has no syphilis and that final judgment should not be rendered against his client on a mere examination of blood not shown to be his.
We are not satisfied to render final judgment on the present state of the record and think the purpose of justice will be subserved by remanding the case to the District Court for a new trial.
Ordinarily it would be irregular to do this on an application for a rehearing; but to grant a rehearing, then set the case down for another argument and afterwards remand it for a new-trial, would be a useless delay and formality.
Paragraph 4 of Section 18 of the Employers’ Liability Act says: The judge shall not be bound by the usual common law or statutory rules of evidence or any technical or formal rules of procedure other than as herein provided. The judge shall decide the merits of the controversy as equitably, summarily arid simply as may be”.
We think this warrants us in remanding the case at this stage without going through the procedure of another hearing in this court before doing so.
The opinion and decree originally pronounced herein are set aside and the case is remanded to the District Court for a new trial, costs in both courts to abide the final results.